Opinión disidente emitida por el
Juez Asociado Señor Rivera García,
a la que se unen el Juez Asociado Señor Martínez Torres, el Juez Asociado Señor Kolthoff Cara-bailo y el Juez Asociado Señor Feliberti Cintrón.
Una vez más nos vemos en la obligación de disentir de una mayoría de este Tribunal que insiste en atar y condicionar inexorablemente el proceso criminal que se lleva contra una persona con el proceso civil de impugnación de una confiscación in rem. Ello, en clara contravención a la nueva normativa establecida en la Ley Uniforme de Confiscaciones de 2011, Ley Núm. 119-2011, según enmendada, 34 LPRA sec. 1724 et seq.
En esta ocasión, varios miembros de esta Curia resuel-ven que se puede disponer del proceso de impugnación de *104la confiscación, a la luz de la culminación de un proceso criminal por el sobreseimiento del imputado en virtud la Regla 247.1 de Procedimiento Criminal, 34 LPRAAp. II. Ahora bien, esta determinación tiene el efecto de anular toda confiscación, autom,áticamente y sin mayor consideración. Se fundamenta exclusivamente en la deci-sión favorable obtenida a nivel penal, aun cuando ésta se debió a planteamientos ajenos a la legalidad y corrección de la confiscación que conllevan o no la utilización de la propiedad confiscada en una actividad ilegal. En ese sen-tido se invalida la clara y expresa independencia del pro-ceso penal y el proceso civil de confiscación establecida ex-plícitamente por la Asamblea Legislativa en la Ley Uniforme de Confiscaciones de 2011. Con este proceder se crea una relación de dependencia, entre ambos procesos, en la cual se condiciona la validez de la confiscación a la sub-sistencia y existencia del proceso criminal. Luego de la pro-mulgación de la Ley Uniforme de Confiscaciones de 2011, dicha determinación no tiene cabida en nuestro ordena-miento jurídico.
En circunstancias como las del presente caso, no proce-día reconocer que se puede anular una confiscación basa-dos exclusivamente en el resultado favorable obtenido en la esfera penal. Como hemos expresado, en derecho no se sostiene tal conclusión. Especialmente cuando no se trata de acciones en que estén involucradas las mismas partes, el quantum de prueba en el ámbito criminal es mucho mayor al requerido en el ámbito civil, el peso de la prueba en casos en que se impugna la confiscación lo tiene el deman-dante y debe partirse de la premisa de que existe una fuerte presunción de corrección y legalidad de las confisca-ciones que realiza el Estado. En vista de ello, este Tribunal debió resolver que no se puede disponer de una acción civil de impugnación de confiscación a favor de la parte deman-dante cuando el único fundamento expuesto es el resultado favorable obtenido en la esfera penal. Así, pues, en ausen-*105cia de algún otro planteamiento que ameritara un dicta-men sumario e independiente del desenlace a favor del im-putado de delito a raíz de los mismos hechos que motivaron la confiscación, lo que procedía era confirmar —por ser co-rrecto— el dictamen recurrido. Como consecuencia, disiento.
En vista de la conclusión a la que llega una mayoría de esta Curia, nos vemos en la obligación de reiterar nuestros pronunciamientos en Bco. Bilbao Vizcaya et al. v. ELA, 195 DPR 39, 56 (2016) (opinión disidente), y en Mapfre Praico Ins. et al. v. ELA, 195 DPR 86, 90 (2016) (opinión de conformidad). Al igual que lo hicimos en aquellas ocasio-nes, primeramente, expondremos una perspectiva general del proceso de confiscación dirigida, particularmente, a re-saltar las diferencias entre una confiscación civil y una confiscación criminal. Esto, ya que, nuevamente, una ma-yoría de este Tribunal parece haberlas pasado por alto. En segunda instancia, revisitaremos los pronunciamientos emitidos anteriormente por este Tribunal y en los cuales se aplicó la doctrina de cosa juzgada en su modalidad de im-pedimento colateral por sentencia. En tercer lugar, expon-dremos brevemente los fundamentos que sustentaron la referida jurisprudencia. Finalmente, expondremos las dis-posiciones de la Ley Uniforme de Confiscaciones de 2011, que excluyen la aplicación de la doctrina de impedimento colateral por sentencia a estos casos y no permiten que se condicione el proceso civil de confiscación a las incidencias suscitadas en la esfera penal como se hizo en el pasado. Veamos.
i—I
A. Confiscación civil vis a vis la confiscación criminal
La confiscación es el acto mediante el cual el Estado, representado en este caso por el Poder Ejecutivo, priva a una persona de su propiedad sin compensación económica, *106basado únicamente en que dicha propiedad fue utilizada en la comisión de ciertos delitos predeterminados por la Asamblea Legislativa o porque tal bien es producto de una conducta prohibida por ley.(1) En ese esquema, le corres-ponde exclusivamente al Poder Legislativo determinar bajo qué circunstancias, condiciones y procedimientos par-ticulares el Estado está facultado para confiscar una pro-piedad involucrada en una actividad delictiva, dentro de los parámetros constitucionales aplicables.(2) En este ejer-cicio, la Asamblea Legislativa podría instituir el proceso de confiscación bajo una de dos modalidades: (1) mediante una confiscación de carácter criminal, conocida como con-fiscación in personam o (2) por vía de una confiscación de índole civil, mejor conocida como confiscación in rem.(3)
En el caso de que la Asamblea Legislativa opte por la primera modalidad, instituiría entonces la confiscación como una penalidad adicional contra una persona que ha sido convicta de delito. Es por esto que la confiscación in personam forma parte integral del procedimiento criminal, ya que se trata de una acción directa contra el propietario o poseedor de la propiedad a ser incautada y cuya proce-dencia va a depender ineludiblemente de que la persona salga culpable del delito imputado. Únicamente en esas circunstancias se le podría confiscar la propiedad como una sanción adicional. Por lo tanto, bajo este procedimiento, el involucramiento de la persona en la actividad delictiva, y eventual convicción. es el fundamento para la confiscación de la propiedad. En otros términos, en la medida que el *107Estado no logré probar la culpabilidad de la persona más allá de duda razonable, la confiscación no sería válida.
Por otra parte, si el Poder Legislativo decidiera instituir la segunda modalidad de confiscación, se establecería en-tonces un procedimiento civil in rem que va dirigido contra la cosa misma y no contra el dueño de la propiedad, su poseedor, encargado o cualquier otra persona con algún in-terés legal sobre ésta.(4) Por ello, la pregunta a dilucidar según este procedimiento es la siguiente: ¿fue utilizada la propiedad confiscada para la comisión de una actividad de-lictiva? Siendo así, bajo la modalidad, de confiscación “in rem” la interrogante de quién utilizó la propiedad es. como regla general, impertinente, porque el objetivo principal de esta acción es demostrar que la, propiedad fue utilizada, en una actividad prohibida por ley, independientemente de quién lo hizo. En ese sentido, no se trata de adjudicarle a la propiedad la capacidad de delinquir y tratarla como la au-tora de un delito, sino de establecer mediante preponde-rancia de la prueba que la propiedad fue empleada en la comisión de una actividad ilegal. Conforme a ello, en todos los casos de confiscación resueltos por esta Curia se ha reiterado que los únicos elementos pertinentes a la deter-minación de si procede una confiscación civil son los si-guientes: (1) si existe prueba suficiente y preponderante de que se ha cometido un delito y (2) si existe un nexo entre la comisión del delito y la propiedad confiscada.(5)
Nótese que, contrario a la confiscación in personam, la confiscación “in rem” es una acción completamente sepa-rada e independiente del procedimiento criminal que se dilucide contra el presunto autor del delito. Por ello, la con-fiscación civil podría prevalecer aun cuando el Estado no haya obtenido un resultado favorable en el proceso penal. *108Esto, pues, como mencionáramos, el enfoque en la confisca-ción civil no es si la persona incurrió en un delito, sino si la propiedad fue utilizada en una actividad ilegal {e.g., si de-terminado vehículo de motor fue utilizado para transpor-tar droga, independientemente de quién la transportó).(6) En ese escenario, el derecho del Estado a tomar la propie-dad surge, precisamente, de ese uso indebido.
En el caso particular de Puerto Rico, la Asamblea Legis-lativa históricamente ha optado por adoptar la confiscación in rem,(7) Así, cónsono con la doctrina discutida, reiterada-mente este Tribunal ha aludido a las distinciones típicas entre la confiscación civil y la confiscación criminal. No obstante, esa discusión se ha, limitado a una, referencia, au-tomática. casi, dogm,ática, com.o parte de un repaso doctrinal del proceso de confiscación y la, cual nunca; ha, tenid,o un impacto real en la adjudicac.ión d,e las controversia.s que hemos considerad,o hasta el presente concerniente al tema de la confiscación(8) Esto hasta tal punto de crear cierta confusión entre ambos tipos de confiscaciones.
Al momento de adjudicar las controversias suscitadas bajo las leyes de confiscaciones anteriores, y a pesar de que estas establecían la naturaleza in rem del procedimiento, este Tribunal siempre partió de la premisa fundamentada en que la Asamblea Legislativa tenía la intención de con-dicionar la acción civil de confiscación al resultado de la acción penal. Es por ello que consistentemente este Tribunal utilizó la doctrina de cosa juzgada, en su modalidad de impedimento colateral por sentencia, para anular toda *109confiscación que estuviera acompañada de un dictamen favorable al imputado en el proceso penal. Así, se avaló la disposición sumaria de las demandas de impugnación de confiscación sin una adjudicación en sus méritos, simple-mente basados en los acontecimientos suscitados en la es-fera penal. De esta forma, este Foro le ha brindado a la confiscación civil un tratamiento paralelo y fundamentado en las características esenciales de una confiscación criminal. Dicho tratamiento, a su vez, tuvo el efecto de igualar ambas modalidades de confiscación, a pesar de que la confiscación civil —o su respectiva impugnación— no se llevaba a cabo como parte del proceso criminal en contra de una persona. Veamos.
B. Doctrina de impedimento colateral por sentencia y su aplicación al proceso de confiscación de acuerdo con la le-gislación derogada y según las decisiones previas del Tribunal Supremo
Sabido es que la doctrina de impedimento colateral por sentencia opera cuando un hecho esencial para el pronun-ciamiento de una sentencia se dilucida y determina me-diante sentencia válida y final, y la determinación es con-cluyente en un segundo pleito entre las mismas partes. (9) Es decir, la aplicación de esta doctrina depende de que un hecho fundamental en un proceso actual haya sido diluci-dado expresamente como un elemento clave en un proceso anterior mediante una sentencia legítima y final entre las mismas partes.(10) De ese ser el caso, la doctrina de impe-dimento colateral por sentencia evita que las partes tengan *110la necesidad de litigar nuevamente un hecho ya adjudicado entre ellas en un dictamen anterior. (11)
En el contexto específico de las confiscaciones, este Tribunal ha utilizado esta doctrina estatutaria para concluir que la absolución en los méritos adjudica con finalidad irreversible el hecho central, tanto para el caso criminal como para el de confiscación, de que la propiedad no fue utilizada en una actividad ilícita. Por ello, desde 1978 este Foro deter-minó que “[l]a doctrina de impedimento colateral por sen-tencia exige la desestimación del segundo proceso, aun cuando tenga por objeto un delito distinto, si al resolverse el caso anterior se adjudicaron y determinaron hechos necesa-riamente decisivos para el segundo”. (Enfasis y subrayado nuestros).(12) En esa ocasión, este Tribunal específicamente delimitó el alcance de esta normativa a aquellas circunstan-cias en las que, en efecto, se hubiese dado una absolución en los méritos que inevitablemente comprendiera la adjudica-ción de la cuestión central de que no se utilizó el objeto con-fiscado en una actividad delictiva.(13) Particularmente, el Tribunal expresó lo siguiente:
La decisión que hoy tomamos está estrictamente ceñida a la situación de derecho que se produce al concurrir circunstan-cias determinantes, a saber: que el acusado es dueño del vehí-culo confiscado; que su absolución en los méritos inevitable-mente comprende la adjudicación de la cuestión central de que no utilizó el vehículo para transportar material prohibido [...] (Énfasis suplido).(14)
A pesar de esta delimitación, la realidad fue otra. Desde entonces, esta Curia aplicó la doctrina de impedimento co-lateral por sentencia a escenarios distintos al antes men-cionado y cuyo efecto directo consistió en condicionar la *111continuación de la acción civil de confiscación al resultado de la acción penal, independientemente de si en el proceso criminal se adjudicó o no en los méritos el hecho central de si la propiedad confiscada fue utilizada o no en una activi-dad prohibida por ley. Por ejemplo, en Del Toro Lugo v. E.L.A., 136 DPR 973 (1994), este Tribunal sostuvo que no procedía continuar con el proceso de confiscación de un ve-hículo de motor propiedad de un tercero cuando una deter-minación de no causa probable para acusar advino final y firme. Además, en esa ocasión se determinó que no proce-día sostener la confiscación cuando el proceso penal con-cluía luego del sobreseimiento del caso a raíz de la supre-sión de la única evidencia delictiva ocupada mediante un registro ilegal. Según ese escenario, el Tribunal concluyó que
[...] la determinación final y firme respecto a la exclusión o supresión de una evidencia ilegalmente obtenida, hecha en el procedimiento penal por el delito que da base a la confiscación, constituiría cosa juzgada en su modalidad de impedimento co-lateral por sentencia, en cuanto a la admisión de dicha eviden-cia en la acción de impugnación de confiscación, siempre que dicha determinación judicial sea debidamente planteada e in-troducida en evidencia. (Énfasis suplido).(15)
Aunque con un resultado distinto —pero cónsono con la tendencia de exigir un dictamen de culpabilidad en el pro-ceso penal como condición necesaria para continuar con el proceso civil de confiscación—, en First Bank, Univ. Ins. Co. v. E.L.A., 156 DPR 77 (2002), este Tribunal determinó que la ausencia de causa probable en cuanto al poseedor del vehículo de motor confiscado, hijo del dueño registral, no impedía la confiscación de la propiedad, ya que uno de los pasajeros se había declarado culpable. De esta manera, esta Curia negó la aplicación de la doctrina de impedi-mento colateral por sentencia y ordenó la continuación del proceso de confiscación. No podemos pasar por alto que *112este Foro reconoció, incluso, la improcedencia de la anula-ción automática del proceso civil de confiscación basado en un resultado favorable en el proceso penal. Sobre este particular, este Foro expresó lo siguiente:
La aplicación de la doctrina de impedimento colateral no afecta el hecho principal de que la confiscación es un procedi-miento de carácter in rem, es decir, va dirigido contra la cosa misma y no contra el dueño de la propiedad, su poseedor, en-cargado o cualquier otra persona con algún interés legal sobre ésta. Por esto, el impedimento colateral no aplica de manera automática al impugnar la confiscación del vehículo. Aunque el poseedor del vehículo resulte absuelto de los cargos imputa-dos, esto no es en sí mismo suficiente para declarar inválida la confiscación. Lo determinante es si alguna actividad delictiva se ha cometido en el vehículo o mediante el uso del vehículo, aunque la misma no haya sido cometida por el poseedor o conductor del mismo. (Énfasis suplido).(16)
Abora bien, acorde con la tendencia de exigir un fallo o veredicto de culpabilidad para validar toda confiscación, igual conclusión tomó este Tribunal, posteriormente, en Suárez v. E.L.A., 162 DPR 43 (2004). En ese momento, este Tribunal determinó que la doctrina de impedimento cola-teral por sentencia impedía la continuación del proceso civil de confiscación en todos los casos en los que hubieran sido desestimados los cargos criminales por el incumpli-miento con los términos de juicio rápido. En esta ocasión, los cargos criminales se desestimaron porque el Ministerio Público no cumplió con el término estatutario para la cele-bración de la vista preliminar. Transcurrido más de dos años sin la presentación de nuevos cargos criminales, este Tribunal entendió que procedía declarar “con lugar” la de-manda de impugnación de confiscación ante la presunta dejadez reflejada por el Estado en el proceso penal.
Cuatro años más tarde, este Foro resolvió dos casos en los que reconoció dos escenarios adicionales en los cuales aplicaría automáticamente la doctrina de impedimento co-*113lateral por sentencia y que, consecuentemente, imposibili-taban la continuación de la acción civil de confiscación ba-sado en el resultado del proceso penal, a saber: Ford Motor v. E.L.A., 174 DPR 735 (2008), y Díaz Morales v. Depto. de Justicia, 174 DPR 956 (2008). En Ford Motor v. E.L.A., supra, la persona acusada se había declarado culpable por cargos de posesión de drogas y había cumplido con todos los requisitos de un programa de desvío, por lo que el foro primario había ordenado el archivo y sobreseimiento del caso. Ante tales circunstancias, este Tribunal estableció que “el archivo y sobreseimiento de una acusación criminal al amparo de un programa de desvío y rehabilitación constiftuía] cosa juzgada en su modalidad de impedimento colateral por sentencia en una acción civil de impugnación de confiscación”(17)
En Díaz Morales v. Depto. de Justicia, supra —caso que involucraba a un menor en circunstancias análogas a las expuestas en el párrafo anterior— esta Curia resolvió que procedía declarar “ha lugar” una demanda civil de impug-nación de confiscación una vez el menor cumpliera con el contrato de desvío y obtuviera un archivo definitivo de la causa penal. Según razonaron los miembros de este Alto Foro en aquel entonces, “una vez se archiva la denuncia, según los términos del programa, se adjudica de forma favorable al acusado y se dispone con finalidad del hecho central del cual depende la confiscación: la comisión de un acto delictivo”(18)
Finalmente, en Coop. Seg. Múlt. v. E.L.A., 180 DPR 655 (2011), este Tribunal atendió la controversia sobre qué efecto tiene sobre el procedimiento civil de confiscación la muerte de una persona que presuntamente utilizó la pro-piedad confiscada en un acto delictivo. Ante esta interro-gante, y aún vigente la Ley Uniforme de Confiscaciones de 1988, este Foro resolvió que procedía anular el proceso con-*114fiscatorio en la medida que la muerte de la persona impu-tada de delito extinguía la acción penal. Una vez más, este Tribunal le impregnó un carácter criminal a la confiscación d.e naturaleza. civil al no avalar la confiscación sin que al-guien hubiese sida convicto de delito,(19)
En resumen, durante la vigencia de la Ley Uniforme de Confiscaciones de 1960 y de la Ley Uniforme de Confisca-ciones de 1988, este Tribunal reconoció varias excepciones que automáticamente anulaban el proceso civil de confis-cación basado en las incidencias suscitadas en el proceso criminal. Esto, sin que hubiera una dilucidación en los mé-ritos sobre la controversia específica concerniente al pro-ceso civil sobre si la propiedad confiscada fue utilizada en alguna actividad prohibida por ley. De esta manera, previo a la aprobación de la nueva ley de confiscaciones había un “decidido desarrollo de nuestra jurisprudencia hacia condi-cionar el proceso civil de confiscación al resultado de la causa criminal contra el alegado autor del delito”. (Enfasis suplido).(20)
C. Fundamentos de la jurisprudencia anterior emitida por este Tribunal
En este punto resulta meritorio destacar los fundamen-tos que sustentaron los pronunciamientos anteriores aquí repasados y en los que, como vimos, este Tribunal constan-temente condicionó la continuación del proceso civil de con-fiscación a lo acontecido a nivel penal.(21) Como hemos se-ñalado en ocasiones, y como explicaremos a continuación, éstos estuvieron basados en dos premisas no articuladas o discutidas a profundidad en las opiniones de entonces que hoy, conforme a las disposiciones de la Ley Uniforme de *115Confiscaciones de 2011, indudablemente cobran particular importancia: (1) en el presunto carácter “punitivo” del pro-ceso de confiscación según estatuido en la legislación en-tonces vigente, y (2) en la voluntad legislativa del momento de vincular el proceso civil de confiscación al proceso penal.
Primero, no hay duda que un repaso de la jurispruden-cia emitida por este Tribunal durante la vigencia de las leyes derogadas sobre confiscaciones de 1960 y 1988 nos lleva a constatar que, en efecto, este Foro le adjudicó cons-tantemente un carácter “punitivo” al proceso de confisca-ción y lo caracterizó como un “castigo adicional” a la pena. Sin embargo, surge que este Tribunal llegó a dicha conclu-sión sin consignar razonamiento alguno y basado exclusi-vamente en el fin de la Asamblea Legislativa de disuadir la actividad criminal.(22) En otros términos, para entonces fue suficiente el que la legislación mencionara que tenía un objetivo disuasivo para que —sin mayor análisis ni mayor consideración— este Tribunal calificara el proceso de con-fiscación como un proceso punitivo. Ante tal objetivo, y la expresa intención legislativa de entonces de vincular la causa criminal contra el presunto autor del delito y la ac-ción civil de confiscación —según discutiremos a continua-ción— este Tribunal evitó adoptar la clara doctrina federal dirigida a establecer si un proceso de confiscación puede calificarse como “punitivo” y “criminal” en su fin, aun cuando el Poder Legislativo lo haya estatuido como un pro-ceso estrictamente civil. Por entender que el análisis de la doctrina federal es fundamental para la resolución correcta de la controversia que presenta este caso, no la pasaremos por alto.
*116Segundo, la jurisprudencia pasada emitida por este Tribunal se sustentó en la clara voluntad legislativa de enton-ces de vincular el proceso civil de confiscación al proceso penal, según evidenciado en dos instancias distintas du-rante la vigencia de la Ley Uniforme de Confiscaciones de 1988. En primer lugar, hallamos que la Asamblea Legisla-tiva tuvo la intención de promulgar una legislación que no fuera contraria a los pronunciamientos que este Tribunal había formulado previo a 1988. Sobre este particular, nó-tese que la Asamblea Legislativa de entonces específica-mente consignó en el Informe Conjunto del Proyecto del Senado 1529 de 20 de mayo de 1988 que nada de lo conte-nido en lo que eventualmente sería la Ley Uniforme de Confiscaciones de 1988 alteraba la normativa adoptada hasta ese momento por este Tribunal Supremo en materia de confiscación.(23) Esto incluía, claro está, la norma establecida en Carlo v. Srio. de Justicia, 107 DPR 356 (1978), respecto a la aplicación de la doctrina de impedimento co-lateral por sentencia al procedimiento civil de confiscación, basado en el resultado favorable en la causa criminal.
En tercer lugar, es importante recordar que en el 2000 la Asamblea Legislativa aprobó la Ley Núm. 32-2000, la cual enmendó la Ley Uniforme de Confiscaciones de 1988 para disponer que el resultado de la acción penal no sería impedimento ni tendría efecto de cosa juzgada sobre la ac-ción civil de confiscación.(24) Esta enmienda fue derogada *117tres años más tarde mediante la Ley Núm. 18-2003 por-que, según la intención y el razonamiento de la entonces Asamblea Legislativa, era necesario ajustar el derecho po-sitivo conforme a lo resuelto por este Tribunal en Carlo v. Srio. de Justicia, supra, y Del Toro Lugo v. E.L.A., supra. (25) De hecho, según surge del Informe sobre el Pro-yecto de la Cámara 1972 de la Comisión de la Jurídico del Senado de Puerto Rico —eventual Ley Núm. 18, supra—, esta medida pretendía
[...] resolver la situación surgida con la Ley Núm. 32, supra, a los fines de disponer que la absolución en los méritos de una persona en una causa criminal tendrá el efecto de hacer nula una confiscación de un vehículo hecha por el Estado a raíz de los mismos hechos que dieron lugar a su procesa-miento criminal, en consideración a la doctrina constitucio-nal de cosa juzgada en su modalidad de impedimento colate-ral por sentencia [...]
[[Image here]]
Tras una absolución en el caso criminal o determinación de no causa en la vista preliminar que ha advenido final y firme no existen tales elementos para sostener la confiscación en el caso civil por lo cual es forzoso concluir la improcedencia de continuar con el mismo. (Énfasis suprimido).(26)
*118Como puede observarse, en aquel momento la Asamblea Legislativa plasmó claramente su intención de reconocer la normativa adoptada por este Tribunal conforme a lo esta-blecido originalmente en el historial legislativo de la Ley Uniforme de Confiscaciones de 1988. Es decir, avaló afir-mativamente el que la acción civil de confiscación estu-viera condicionada al resultado del proceso penal. Con-forme a ello, los casos resueltos bajo la Ley Uniforme de Confiscaciones de 1988, particularmente los resueltos posterior al 2003, respondieran a esa intención legislativa. Así lo reconoció este Tribunal en Coop. Seg. Múlt. v. E.L.A., supra, pág. 677, donde se expresó lo siguiente a la luz de las disposiciones de la —en aquel momento vigente— Ley Uniforme de Confiscaciones de 1988:
La. Asamblea Legislativa ha reconocido el vínculo entre la causa criminal contra el presunto autor del delito base y la acción civil de. confiscación. De igual forma, la [Ley Uniforme de Confiscaciones de 1988] coincide con nuestros pronuncia-mientos en cuanto a la aplicación de la doctrina de impedi-mento colateral por sentencia que condiciona el proceso civil a la causa criminal. La Ley Núm. 18 de 1 de enero de 2003 enmendó la Ley Uniforme de Confiscaciones para eliminar el inciso que añadió la Ley Número 32 de 14 de enero de 2000 que disponía que el resultado favorable al acusado no sería impedimento a la acción civil de confiscación. La Exposición de Motivos de la Ley Núm. 18 refleja- cnn gran claridad el cambio en el modo de pensar de. la Asamblea Legislativa y su decisión de vincular la causa, criminal contra el presunto autor del de-lito con el proceso civil de confiscación. (Enfasis y subrayado nuestros, y escolio omitido).
Cónsono con estos pronunciamientos, a continuación examinaremos minuciosamente la actual Ley Uniforme de Confiscaciones de 2011 para llegar a la correcta interpre-tación del estatuto y resolver si subsiste la intención legis-lativa reflejada en la derogada Ley Uniforme de Confisca-ciones de 1988 y sus posteriores enmiendas; es decir, si surge de las disposiciones de la Ley Uniforme de Confisca-ciones de 2011, de su historial legislativo o de ambos la intención de la Asamblea Legislativa de condicionar el pro-*119ceso civil de confiscación al resultado de la acción penal. Analizaremos, además, si a la luz de la legislación vigente persiste el objetivo disuasivo y si ello, de por sí, amerita que continuemos calificando como “punitivo” el proceso de confiscación.
D. Ley Uniforme de Confiscaciones de 2011
Actualmente, el proceso de confiscación en Puerto Rico se rige por la Ley Uniforme de Confiscaciones de 2011, la cual establece un procedimiento uniforme para todos los casos de confiscación en nuestra jurisdicción, independien-temente de la agencia involucrada y el fundamento para la misma.(27) De acuerdo con esta legislación, el Estado puede ocupar y hacer suya toda propiedad utilizada durante la comisión de delitos graves y de aquellos delitos menos graves en los que por ley se autorice la confiscación, cuando tales delitos se encuentren tipificados en algún estatuto sobre confiscaciones.(28)
Entre las nuevas disposiciones incluidas en la Ley Uni-forme de Confiscaciones de 2011, y pertinentes a este caso, encontramos que la Asamblea Legislativa dispuso expresa-mente el carácter independiente del procedimiento de con-fiscación con relación a cualquier otro proceso. Al respecto, el Art. 2 de la Ley Uniforme de Confiscaciones de 2011 es-tablece como política pública “la naturaleza in rem de las *120confiscaciones, independiente de cualquier otra acción de na-turaleza penal, administrativa o d,e cualquier otra naturaleza”. (Énfasis y subrayado nuestros).(29) Cónsono con esta política pública, el Poder Legislativo reiteró que “[e]l proceso de confiscación será uno civil dirigido contra los bie-nes e independiente d.e cualquier otro proceso de naturaleza penal, civil o administrativa, que se pueda llevar contra el dueño o el poseedor de los bienes ocupados bajo las disposi-ciones de cualquier ley que autorice la confiscación de bienes por parte del Estado”. (Énfasis y subrayado nuestros).(30)
Así las cosas, la propia legislación establece específica-mente el proceso que las partes y los tribunales deben se-guir durante la acción civil de impugnación de confiscación. El Art. 15 de la Ley Uniforme de Confiscaciones de 2011 establece —en su parte aquí pertinente— que “se presumirá la legalidad y corrección de la confiscación independiente-mente de cualquier otro caso penal, administrativo o cual-quier otro procedimiento relacionado a los mismos hechos”. (Énfasis y subrayado nuestros).(31) En ese contexto, “[e]l de-mandante tiene el peso d.e la, prueba para derrotar la legali-dad de la confiscación”. (Énfasis y subrayado nuestros).(32) Asimismo, dispone que “[p] resentada la contestación a la demanda, el tribunal ordenará una vista sobre legitimación activa para establecer si el demandante ejercía dominio y control sobre la propiedad en cuestión antes de los hechos que motivaron la confiscación. De no cumplir con este requi-sito, el tribunal ordenará la desestimación inmediata del pleito”.(33)
En referencia a la derogada Ley Uniforme de Confisca-ciones de 1988 y las respectivas interpretaciones formula-das por esta Curia, la Asamblea Legislativa expresó que *121“[d]icha Ley ha sido objeto de múltiples enmiendas e inter-pretaciones judiciales que han causado confusión en la im-plantación \de.U estatuto (Enfasis y subrayado nuestros).(34) Así que, para efectos de disipar cualquier duda sobre su intención de instituir un proceso de confis-cación in rem verdaderamente independiente, los legisla-dores incluyeron en la parte expositiva de la medida lo siguiente aclaración que, por su importancia, citamos in extenso:
En nuestra jurisdicción, la confiscación es una acción civil o in rem, distinta y separada de. cualquier acción “in personam”. La confiscación que lleva a cabo el Estado se basa en la ficción legal de que la cosa es la ofensora primaria. El procedimiento “in rem,” tiene existencia independiente del procedimiento penal de. naturaleza “in personam’. y no queda afectado en m,odo al-guno por éste. Los procedimientos de confiscación civil pueden llevarse a cabo y culminarse antes de que se acuse, se declare culpable o se absuelva al acusado. Incluso, pueden llevarse aun cuando no se haya presentado ningún cargo. Esta debido a que la acción civil se dirige contra la cosa en sí misma, en general. la culpabilidad o inocencia, del propietario es irrelevante en cuanto a. la procedencia, o no de la confiscación civil. Goldsmith-Grant Co. v. United States, 254 U.S. 505 (1921). Calero-Toledo v. Pearson Yatch [...] Leasing Co., 416 U.S. 663 (1974). United States v. One Assortment of 89 Firearms, 465 U.S. 354 (1984). (Énfasis y subrayado nuestros).(35)
Nótese que la referida Exposición de Motivos consigna, incluso, la jurisprudencia sobre la que fundamenta su in-tención de instituir una confiscación estrictamente in rem. En ninguna parte menciona alguna de las decisiones que este Tribunal emitió durante la vigencia de las legislacio-nes anteriores de confiscación. De esta manera, la política pública vigente establecida por la Asamblea Legislativa so-bre confiscación se distancia de las respectivas interpreta-ciones judiciales form.uladas en el pasado, particularmente *122en lo que respecta a condicionar la acción civil de confisca-ción al resultado del proceso penal.
De hecho, en la ponencia presentada por el Departa-mento de Justicia sobre el Proyecto del Senado 897 —eventual Ley Uniforme de Confiscaciones de 2011— éste ex-presó “preocupación por definir la naturaleza in rem o civil de la confiscación”.(36) Indicó que “[a] efectos de evitar la más mínima confusión sobre los aspectos indicados, es im-prescindible introducir un lenguaje claro y preciso que es-tablezca y mantenga distanciados los procesos criminales ‘in personam’y la confiscación a través de todo el texto de la ley”. (Enfasis y subrayado nuestros).(37) Eso fue precisa-mente lo que hizo la Asamblea Legislativa en los Arts. 2, 8 y 15 de la Ley Uniforme de Confiscaciones de 2011, supra, según expusimos.(38)
*123No hay duda que en la legislación actual se estableció un proceso civil in rem verdaderamente independiente al proceso penal in personam, abandonando así la pasada in-tención legislativa de vincular ambos procesos. Ante ello, resulta pertinente analizar si, en efecto, el proceso de con-fiscación confeccionado por el Poder Legislativo tiene un fin punitivo o criminal, como se mencionaba en el pasado. De concluir que estamos ante un proceso de confiscación de carácter punitivo, dirigido a castigar al presunto autor del delito, el marco de acción de la Asamblea Legislativa para regular su aplicación y procedencia podría verse limitado por aspectos constitucionales aplicables bajo ciertas y limi-tadas circunstancias.
Sobre este particular, en U.S. v. Ward, 448 US 242 (1980), la Corte Suprema de Estados Unidos elaboró un estándar de dos partes dirigido, precisamente, a contestar si un estatuto confiscatorio constituye en sí una medida punitiva de índole criminal o no. Al respecto, la Corte Su-prema federal expresó lo siguiente:
Esta Corte a menudo ha reiterado que la interrogante sobre si una sanción es de índole civil o criminal es un asunto de interpretación estatutaria. Nuestra investigación en este res-pecto se ha realizado tradicionalmente en dos esferas. Pri-mero, nos hemos dado a la tarea de determinar si el Congreso, al establecer la sanción particular, indicó expresa o implícita-mente su preferencia por una etiqueta o la otra. Segundo, si el Congreso ha indicado la intención de establecer una sanción civil, hemos investigado más a fondo si el esquema estatutario era tan punitivo, ya sea en su propósito o en su efecto, como negar dicha intención. Respecto a esta última interrogante, hemos establecido que solo “la más clara evidencia” podría ser suficiente para establecer la inconstitucionalidad de una ley basado en dicho argumento. (Traducción nuestra y citas omitidas).(39)
*124En otros términos, la conclusión sobre si determinada sanción es verdaderamente de índole civil o penal debe estar precedida, en primer orden, de un análisis sobre si el Poder Legislativo consignó su intención, ya sea expresa o implíci-tamente, de caracterizarla como civil o criminal. Es decir, este primer punto del análisis va dirigido específicamente a identificar la etiqueta “civil” o “criminal” que le dio o preten-dió dar el Poder Legislativo a la sanción concerniente. Claro está, de concluir que el Poder Legislativo expresó su prefe-rencia por una sanción criminal, resulta académico cual-quier análisis posterior.
Empero, si de ese análisis surge la intención del Poder Legislativo de caracterizar determinado procedimiento como civil, procede entonces abordar el segundo punto del examen dirigido a auscultar si ésta es tan punitiva en su propósito o efecto que transforma en una sanción criminal lo que se pretendió imponer como una sanción civil.(40) En esta segunda parte del análisis, es necesario que la parte que formule tal alegación presente “la más clara evidencia” de que lo que el Poder Legislativo denominó como civil en realidad constituye una sanción de índole criminal. (Tra-ducción nuestra).(41) De no existir tal evidencia, lo único que procede es que el tribunal confirme el carácter civil que *125el Poder Legislativo le brindó o pretendió brindar, en pri-mera instancia, a la sanción concerniente.
Subsiguientemente, la Corte Suprema de Estados Uni-dos reafirmó este análisis en U.S. v. Ursery, 518 US 267 (1996), caso en el cual confirmó su dictamen de U.S. v. One Assortment of 89 Firearms, 465 US 354 (1984), a los efectos de que un estatuto confiscatorio civil no viola la Quinta En-mienda de la Constitución federal a aplicarse a un individuo que ha sido absuelto o condenado mediante sentencia, siem-pre y cuando éste no sea punitivo en su naturaleza.(42) Para sostener tal carácter civil de la confiscación, el Tribunal Supremo de Estados Unidos examinó los estatutos confiscato-rios concernientes mediante el discutido análisis de dos partes. Respecto a la primera parte, la Corte sostuvo que era indudable que el Congreso tuvo la intención de estable-cer un proceso meramente civil.(43) Siendo así, pasó a la se-gunda parte del análisis y concluyó que existía “poca eviden-cia, y mucho menos la prueba más clara requerida” —(traducción nuestra)—(44) de que el proceso de confiscación establecido por el Congreso era tan punitivo en su natura-leza o efecto que lo convertía en una sanción criminal.
Para llegar a tal conclusión, en U.S. v. Ursery, supra, la Corte Suprema de Estados Unidos destacó varios puntos importantes y pertinentes a nuestra legislación local. Pri-mero, expresó que las confiscaciones civiles in rem históri-camente no constituyen un “castigo”.(45) Segundo, resaltó que en los estatutos confiscatorios concernientes no se re-quería demostrar la intención criminal en el uso de la cosa y aclaró que, aun cuando éstos contienen una excepción de tercero inocente, ello de por sí no compele a la conclusión *126de que se desea castigar a una persona.(46) Tercero, señaló que, si bien puede decirse que tales estatutos sirven un pro-pósito disuasivo, la realidad es que tal objetivo es válido tanto para procesos de confiscación puramente civiles como para procesos criminales.(47) Finalmente, el Tribunal Supremo federal enfatizó que el solo hecho de que los estatutos confiscatorios estén atados o supeditados a una actividad criminal no es suficiente para establecer, mediante “la más clara evidencia”, que el proceso denominado como civil real-mente es de carácter punitivo en su naturaleza o efecto.(48)
Al extrapolar tal análisis y escrutinio a nivel local para auscultar si el proceso de confiscación establecido en la Ley Uniforme de Confiscaciones de 2011 constituye una sanción meramente civil o penal, no podemos alcanzar otra conclu-sión que no sea que ésta es puramente civil y remediativa. Según indicáramos, no hay duda de que la Asamblea Legis-lativa aprobó la legislación vigente con la intención expresa de establecer un proceso administrativo in rem de estricto carácter civil e independiente de cualquier otra penal, admi-nistrativa o de cualquier otra naturaleza.
La realidad es que un simple repaso de la legislación concerniente evidencia la inexistencia de “la más clara evi-dencia” que nos lleve a concluir que, en efecto, estamos ante un estatuto de carácter punitivo. Nótese que la ley vigente no requiere demostrar que hubo intención criminal por parte de la persona que utilizó la cosa de forma ilícita para que proceda la confiscación. Como explicáramos, en el proceso civil estatuido únicamente se requiere demostrar la conexión entre la propiedad confiscada y su uso en una actividad prohibida por ley, independientemente de quién la utilizó o si tenía tal intención o no.
Además, aunque la legislación vigente podría permitir que se presente evidencia de la inocencia del dueño en cier-*127tas circunstancias, esto, por sí solo, no es suficiente para atribuirle a la legislación un ánimo de castigar. La clara intención de la Asamblea Legislativa de disuadir la activi-dad criminal, según surge de la ley y de su historial, obligan a concluir que estamos ante una ley de naturaleza civil y remediativa. Como bien señalara la Corte Suprema de Es-tados Unidos, tal elemento disuasivo de la actividad criminal no es si sufivientepara categorizar un proceso civil de confiscacion como un proceso de naturaleza criminial.
H-H I—I
En el caso que hoy atendemos, la situación que presun-tamente dio lugar a la confiscación del vehículo de motor fue su utilización en violación del Art. 404 de la Ley de Sustancias Controladas, 24 LPRA sec. 2404. Se denunció al Sr. Jorge Salas Ríos por los mismos hechos que dieron lu-gar a la confiscación. Así las cosas, se adujo que en el pro-ceso criminal en su contra, el señor Salas Ríos se sometió al mecanismo establecido en la Regla 247.1 de Procedi-miento Criminal, supra.
En vista de la alegada —no probada— exoneración y sobreseimiento de las acusaciones, Mapfre Preferred Risk Ins. Co. y Reliable Financial Services Inc. (en conjunto, peticionarias) solicitaron que se dictara sentencia sumaria a su favor en el proceso que habían presentado de impug-nación de la confiscación. Argüyeron que, conforme el re-sultado favorable en el proceso criminal contra el señor Salas Ríos, aplicaba la doctrina de cosa juzgada en su mo-dalidad de impedimento colateral por sentencia(49)
Ahora bien, tanto el Tribunal de Primera Instancia como el Tribunal de Apelaciones concluyeron correcta-*128mente que el resultado favorable en la causa criminal contra el señor Salas Ríos no conllevaba la invalidez, ilegali-dad y falta de corrección de la confiscación del vehículo en cuestión. Acertadamente, concluyeron que las peticiona-rias, conforme los postulados de la nueva Ley Uniforme de Confiscaciones de 2011, estaban obligadas a presentar otra evidencia que permitiera concluir que la propiedad confis-cada no fue utilizada en violación del Art. 404 de la Ley de Sustancias Controladas, supra. Ante la ausencia de tal prueba, concluyeron que, como cuestión de derecho, no pro-cedía dictar sentencia sumaria a su favor.
En un escenario como el del presente caso, surge la in-terrogante de si el mero hecho del sobreseimiento de los cargos en virtud de la Regla 247.1 de Procedimiento Criminal, supra, constituye prueba preponderante de la no utilización del vehículo confiscado en una actividad ilegal, que a su vez permitiera dictar por la vía sumaria una sen-tencia a favor de las peticionarias. Evidentemente, no.
Nótese que en el pasado emitimos varios dictámenes en casos que presentaban situaciones sumamente similares a la que tenemos ante nuestra consideración. En aquel en-tonces, a la luz de la Ley Uniforme de Confiscaciones de 1988, anulamos las confiscaciones ante el “dictamen favorable” en un caso criminal que se hubiera presentado por los mismos hechos que dieron lugar a la confiscación. Como vimos, particularmente, este Foro atendió una situación casi idéntica en Ford Motor v. E.L.A., supra.
Ahora bien, según reseñáramos, las pasadas determina-ciones de este Tribunal estuvieron enmarcadas en lo que hasta aquel momento era la voluntad e intención expre-sada por la Asamblea Legislativa. Como observáramos, a pesar de que en la legislación de 1988 se reconocía el ca-rácter in rem de las confiscaciones, el Poder Legislativo afir-mativamente acogió el matiz in personam que por varias décadas este Tribunal le otorgó al procedimiento in rem al condicionar la continuación del proceso de confiscación a los *129acontecimientos a nivel penal.(50) Así que, en virtud de dicha intención, se mantuvieron vinculados ambos procesos, tanto el procedimiento criminal en contra de la persona imputada de delito como la acción civil de confiscación.
Esto contrasta enormemente, con la actual Ley Uniforma de Confiscaciones de 2011. En ésta, la Asamblea Legisla-tiva, conociendo la interrelación que en el pasado este Tribunal estableció entre el proceso civil y el proceso penal, específicamente consignó su voluntad de desligar, distan-ciar y diferenciar la acción criminal dirigida contra una persona de aquella acción confiscatoria a nivel civil diri-gida contra la propiedad en particular. Esta intención le-gislativa, según expuesto en la sección anterior, surge de cada parte del historial legislativo de la Ley Uniforme de Confiscaciones de 2011, incluyendo el propio texto de la ley, su Exposición de Motivos, los informes de las respectivas comisiones legislativas e, incluso, las ponencias presenta-das(51) es decir, de una evaluación completa y cuidadosa del referido estatuto.
Así, por ejemplo, el Art. 2 de la Ley Uniforme de Confiscaciones de 2011, supra, establece que en nuestra jurisdicción las confiscaciones serán de naturaleza in rem y que, como consecuencia, serán independientes de cualquier otra acción de naturaleza penal, administrativa o de otra índole que pudiera llevarse contra el dueño o el poseedor de los bienes ocupados.(52) Este principio de separabilidad e inde-pendencia fue reiterado más adelante por el Poder Legis-lativo al expresar literalmente —y por primera vez como parte integral de la legislación, en claro contraste con las leyes anteriores— su intención de mantener la confiscación civil separada del procedimiento criminal y dirigida exclu-sivamente a dilucidar el involucramiento del bien confis-*130cado en una actividad prohibida por ley.(53) De esta ma-nera, no hay duda de que la Asamblea Legislativa pretendió distanciarse del desarrollo jurisprudencial bajo el cual el proceso civil de confiscación quedaba condicio-nado al resultado de la causa criminal contra el alegado autor del delito. Cónsono con ese claro distanciamiento, el Poder Legislativo m,odiñcó el enfoque y estableció explíci-tamente un procedimiento civil verdaderamente “in rem” cónsono a sus típicas características y la independencia es-tablecida respecto a cualquier otro proceso que pueda sur-gir del mismo conjunto de hechos.(54) Adviértase, como mencionamos, que la Asamblea Legislativa aclaró en la Ex-posición de Motivos de la Ley Uniforme de Confiscaciones de 2011 que el procedimiento de confiscación in rem “no quedalría,] afectado en modo alguno” por el procedimiento criminal in personam. (Enfasis y subrayado nuestros)(55) En ese sentido, la Asamblea Legislativa precisó, como lo hizo a través de varias disposiciones de la propia ley, que la validez de la confiscación no estaría supeditada al resul-tado del proceso criminal. Una mayoría de este Tribunal parece ignorar tal aclaración(56)
Según esas circunstancias, utilizar el resultado favorable obtenido por el imputado en el proceso penal para apli-car la doctrina de impedimento colateral por sentencia en el proceso civil de confiscación, constituye un curso de ac-*131ción que va contra la voluntad legislativa expresada diáfa-namente en la Ley Uniforme de Confiscaciones de 2011. Después de todo, precisamente, eso fue lo que quiso evitar el legislador al disponer sobre la independencia de los pro-cedimientos y reiterar una y otra vez la naturaleza estric-tamente in rem de la confiscación en nuestra jurisdicción.
La realidad es que, más allá de ese ejercicio válido de establecimiento de política pública, tal independencia en-tre el proceso civil de confiscación y la acción penal tiene perfecta lógica y congruencia juridical(57) Esto porque, al final de todo, se tratan de dos acciones judiciales que, si bien surgen de un mismo conjunto de hechos, responden a fines y cuestionamientos distintos de acuerde con diferentes estándares de prueba. Por un lado, la acción civil de confis-cación busca establecer mediante preponderancia, d.e la, prueba que la propiedad confiscada fue utilizada en una actividad prohibida por ley, mientras que la acción penal busca establecer más allá de duda razona,ble que el impu-tado o acusado cometió un delito. En tales circunstancias, es jurídicamente sostenible no condicionar la acción civil de confiscación a lo que acontezca en la acción penal. Tan es así que, como hemos resaltado en esta Opinión disi-dente, nuestro ordenamiento jurídico actual no establece que la confiscación de una propiedad va a depender de la presentación de cargos criminales y, mucho menos, de la obtención de una sentencia condenatoria a nivel penal.(58) *132Reiteramos que la Ley Uniforme de Confiscaciones de 2011 enmarcó la voluntad legislativa expresa de que el procedi-miento de confiscación in rem no quedara afectado en modo alguno por el procedimiento criminal in personam.(59)
Ciertamente, estas distinciones no alteran nuestra bien concebida norma de que los tribunales no favorecen las confiscaciones y que, como consecuencia, los estatutos con-fiscatorios deben interpretarse restrictivamente.(60) Ahora bien, los tribunales estamos autorizados a interpretar las leyes cuando “ ‘éstas no son claras o concluyentes sobre un punto en particular [...] ”.(61) De ese ser el caso, “debemos siempre considerar cuáles fueron los propósitos persegui-dos por la Asamblea Legislativa al aprobar una legislación, de manera que nuestra interpretación asegure la efectivi-dad de la intención legislativa”. (Enfasis suprimido).(62) De esta forma evitamos una interpretación contraria a esa in-tención y, por ende, una usurpación al Poder Legislativo.
En el caso particular de la Ley Uniforme de Confiscacio-nes de 2011, la Asamblea Legislativa fue clara y categórica sobre su propósito de establecer como política pública una separación e independencia, es decir, no condicionada, en-tre el proceso civil de confiscación y la causa penal que podría producirse a consecuencia de los mismos hechos. Ahora bien, teniendo ese propósito claro, ¿procedería utili-*133zar exclusivamente el resultado favorable obtenido por el imputado para disponer y anular autom,áticamente la con-fiscación? ¿Estaría conforme a la voluntad legislativa con-tinuar el desarrollo jurisprudencial de este Tribunal en el cual la procedencia de la confiscación estaba condicionada a lo que aconteciera a nivel penal? Inducinble.mjp.nte.. no.
Sería un contrasentido establecer, por un lado, que los procesos son independientes y, por el otro, interrelacionar-los de tal manera que lo que ocurra en uno predetermine el desenlace del otro. Ante tales circunstancias, estábamos impedidos de alterar las normas estatutarias aplicables al caso ante nuestra consideración. Así, teníamos el deber de reafirmar el legítimo ejercicio de establecimiento de polí-tica pública promovido por la Asamblea Legislativa me-diante la aprobación de la Ley Uniforme de Confiscaciones de 2011.
Como hemos sostenido en reiteradas ocasiones, si bien es cierto que la actual Ley Uniforme de Confiscaciones no incluye una disposición sobre la doctrina de impedimento colateral por sentencia —tal y como se incluyó en su mo-mento mediante la derogada Ley Núm. 32-2000—, la rea-lidad es que su aplicación a loa casos que hoy atendemos es completa y absolutamente, incompatible, con varias de. las disposiciones que sí fueron incluidas en la ley.(63) En ese sentido, los tribunales no podemos utilizar nuestra función interpretativa para distanciarnos e invalidar el contenido expreso y claro de una ley so pretexto de que el legislador no incluyó determinado lenguaje. Nuestro deber no es juz-gar cómo el legislador debió expresar su intención legisla-tiva, sino auscultar si determinada, interpreta,ción y resul-*134txido ñon compatibles con la voluntad d,el legislador reflejada en el trámite, la discusión y el propio texto de la ley.
No hay duda de que validar la aplicación de la doctrina de impedimento colateral por sentencia, la aplicación de cualquier otra doctrina de índole estatutaria o continuar reconociendo presuntas excepciones a la independencia que debe caracterizar el proceso in rem de confiscación, consti-tuiría un ejercicio impropio de legislación judicial en la medida en que se ignorarían y menoscabarían las disposi-ciones que sí fueron incluidas en la Ley Uniforme de Con-fiscaciones de 2011.(64)
Por todo lo anterior, este Tribunal debió concluir que los tribunales no pueden disponer de la acción civil de confis-cación basados exclusivamente en el resultado obtenido por el imputado a nivel penal, mucho menos cuando tal deter-minación se produce como consecuencia de un fundamento ajeno a los méritos del caso penal en sí. Según las disposi-ciones de la Ley Uniforme de Confiscaciones de 2011, la procedencia de la confiscación debe ser adjudicada a nivel civil por preponderancia de la prueba y en completa inde-pendencia de lo que haya acontecido a nivel penal. Así que, en ausencia de algún otro planteamiento procedente en de-recho, los foros primarios deberían dilucidar las demandas civiles de impugnación de confiscación en sus méritos, con-forme al proceso delineado por la Asamblea Legislativa en la legislación vigente.
Claro está, no siempre la determinación del foro prima-rio en una demanda de impugnación de confiscación estará basada en su adjudicación en los méritos. En ese sentido, los tribunales podrían resolver este tipo de pleito utili-zando todos los mecanismos disponibles bajo nuestras Re-glas de Procedimiento Civil, incluso disponer del pleito por *135la vía sumaria, si así procede en derecho. Ahora bien, la disposición del recurso no puede, descansar en el mero re-sultado favorable obtenido por el imputado a nivel penal. como ocurría en el pasado bajo la derogada Ley Uniforme de Confiscaciones de 1988. Si la parte demandante inte-resa obtener un dictamen sumario, por ejemplo, deberá en-tonces ubicar en posición al tribunal sobre su procedencia, pero su petición no puede basarse exclusivamente en la obtención de un dictamen favorable en la causa criminal.
Así, la Regla 247.1 de Procedimiento Criminal, supra, dispone que
[e]l tribunal luego del acusado hacer una alegación d.e culpa-bilidad y sin hacer pronunciamiento d.e culpabilidad cuando el Secretario de Justicia o el fiscal lo solicitare y presentare evi-dencia de que el acusado ha suscrito un convenio para some-terse a tratamiento y rehabilitación en un programa del Estado Libre Asociado de Puerto Rico, privado, supervisado y licen-ciado por una agencia del Estado Libre Asociado, así como una copia del convenio, podrá suspender todo procedimiento y some-ter a dicha persona a libertad a prueba baio los términos v con-diciones razonables que tenga a bien requerir, y por el término dispuesto en el convenio para la rehabilitación del acusado el cual no excederá de cinco (5) años. El tribunal apercibirá al acusado que, de abandonar dicho programa será sancionado conforme a lo dispuesto en el Artículo 232 de la Ley Núm. 115 de 22 de Julio de 1974[, según enmendada].
Como parte de los términos del convenio estará el consenti-miento del acusado a que, de cometer un delito grave, se cele-bre conjuntamente con la vista de determinación de causa probable, la vista sumaria inicial que disponte la Ley Núm. 259 de 3 de abril de 1946, según enmendada]. La determinación de causa probable de la comisión de un nuevo delito es causa suficiente para, en ese momento, revocar provisionalmente los beneficios de libertad a prueba.
En el caso de incumplimiento de una condición de la liber-tad a prueba, el tribunal podrá dejar sin efecto la libertad a prueba y proceder a dictar sentencia siguiendo lo dispuesto en [la Ley Núm. 259 de 3 de abril de 1946, según enmendada].
Si durante el período de libertad a prueba la persona no viola ninguna de las condiciones de la misma, el tribunal, en el ejercicio de su discreción, y previa celebración de vista en la cual participará el fiscal, podrá exonerar a la persona y sobre-*136seer el caso en su contra. La, exoneration y sobreseimiento bajo esta, regla se llevará a c.a.ho sin declaración de culpabilidad por el tribunal, en carácter confidencial, no accesible al público y separado de otras récord, a, los fines exclusivas de ser utilizados por los tribunales al determinar si en. procesos subsiguientes. la, persona cualifica baio esta regla.
La, exonerarían y sobreseimiento d,el caso no se considerará como una, convicción a los fi,nes de las d,esc.u,aliñc.ar.iones o inca-pacidades impuestas por ley a los convictos por la, comisión, d,e algún, d,elito. y la persona así exonerada tendrá derecho a que el Superintendente de la Policía le devuelva cualesquiera récord de huellas digitales y fotografías que obren en poder de la Poli-cía de Puerto Rico, tomadas en relación al caso sobreseído.
La exoneración y sobreseimiento de que trata esta regla po-drán concederse en solamente una ocasión a cualquier persona.
La aceptación por un acusado del sobreseimiento de una causa por el fundamento señalado en esta Regla constituirá una renuncia a la desestimación de la acción por los funda-mentos relacionados en los incisos (e), (f), (m) y (n) de la Regla 64. (Enfasis y subrayado nuestros).
No hay duda que someterse al proceso establecido en la Regla 247.1 de Procedimiento Criminal, supra, y la posterior exoneración del imputado y sobreseimiento de los car-gos, no constituye una determinación de que la propiedad confiscada no fue utilizada en alguna actividad ilegal. Un examen de esta Regla 247.1 de Procedimiento Criminal y del Art. 404(b)(1) de la Ley de Sustancias Controladas, 24 LPRA sec. 2404(b)(1), deja claro que dicha adjudicación no se genera en el caso criminal. En ese sentido, el sobresei-miento de los cargos en contra del acusado ni siquiera constituye la adjudicación del hecho central del proceso civil de impugnación de la confiscación.(65) En realidad, lo que sucede es que el acusado tiene el beneficio de someterse a un proceso que, finalmente, evitará que se vea perjudi-cado, como sucede en el caso de convicciones ordinarias. Ello *137no significa que la propiedad que pudo haberse confiscado por los mismos hechos no se utilizó en violación de alguna disposición penal que permita su confiscación. Por el contra-rio; para todos los efectos, la propiedad pudo haber sido uti-lizada en la comisión de. una actividad ilegal o ser producto de esta.
Así las cosas, en circunstancias como las del presente caso, en las cuales se presentó una solicitud de sentencia sumaria en el proceso de impugnación de la confiscación por parte de los demandantes fundándose en el sobresei-miento de los cargos criminales en contra de una persona, son de total aplicación —y de suma importancia— las dis-posiciones de la Ley Uniforme de Confiscaciones de 2011, que establecen que la confiscación puede realizarse aunque no se haya presentado acusación alguna contra ninguna persona o antes de su culpabilidad o absolución. Como mencionamos, esta disposición se debe a la clara intención legislativa de establecer un proceso separado e indepen-diente, que no se afecta de modo alguno por cualquier pro-cedimiento penal que pudiera o pueda estar llevándose a cabo por los mismos hechos.(66) Así, ante la evidente distin-*138ción de un proceso de confiscación in personam y el proceso de civil de confiscación in rem adoptado por nuestra Asam-blea Legislativa, no procedía vincular, condicionar ni hacer depender la validez de la confiscación al resultado favorable en el proceso criminal que se llevó a cabo contra una persona. Como indicamos a través de esta Opinión disi-dente, tal conclusión no se justifica a la luz de la nueva Ley de Confiscaciones de 2011.
rH I—i 1-H
En vista de que la mayoría de este Tribunal decide re-vocar el dictamen correcto del Tribunal de Apelaciones, que denegó expedir un recurso de certiorari para revisar la de-terminación del foro primario de no aplicar la doctrina de impedimento colateral por sentencia al presente caso, no me resta más que disentir. En su lugar, conforme la nor-mativa que detalladamente he evaluado y examinado a través de esta Opinión disidente, hubiera confirmado el dictamen recurrido y validado la intención de la Asamblea Legislativa de establecer verdaderamente la independen-cia y separabilidad que caracteriza el proceso civil de con-fiscación in rem.

 Ford Motor v. E.L.A., 174 DPR 735, 741 (2008); Suárez v. E.L.A., 162 DPR 43 (2004); Del Toro Lugo v. E.L.A., 136 DPR 973, 980-981 (1994).


 En el caso de Puerto Rico, el poder de confiscación del Estado está supeditado a las exigencias constitucionales incluidas en el Art. II, Sec. 7 de la Constitución de Puerto Rico, Const. PR, LPRA, Tomo 1, y la Quinta y Decimocuarta Enmiendas de la Constitución de Estados Unidos, Const. EE. UU., LPRA, Tomo 1, las cuales garantizan que ninguna persona será privada de su libertad o propiedad sin el debido proceso de ley.


 Mapfre v. ELA, 188 DPR 517, 525 (2013); Coop. Seg. Múlt. v. E.L.A., 180 DPR 655, 664 (2011).


 López v. Secretaria, 162 DPR 345, 352 (2004); Negrón v. Srio. de Justicia, 154 DPR 79, 87 (2001).


 Suárez v. E.L.A., supra, pág. 52; Del Toro Lugo v. E.L.A., supra, pág. 983; Pueblo v. González Cortés, 95 DPR 164, 171 (1967).


 Esto está sujeto a las correspondientes defensas reconocidas en nuestro or-denamiento (e.g., tercero inocente).


 Véanse la derogada Ley Uniforme de Confiscación de Vehículos, Bestias y Embarcaciones, Ley Núm. 39 de 4 de junio de 1960 (34 LPRA ants. secs. 1721 y 1722), sustituida por la también derogada Ley Uniforme de Confiscaciones de 1988, Ley Núm. 93 de 13 de julio de 1988 (34 LPRA ant. sec. 1723 et seq.), y la actual Ley Uniforme de Confiscaciones de 2011, Ley Núm. 119-2011 (34 LPRA sec. 1724 et seq.).


 Véanse: Coop. Seg. Múlt. v. E.L.A., supra, págs. 664-665; Del Toro Lugo v. E.L.A., supra, págs. 981-983.


 Coop. Seg. Múlt. v. E.L.A., supra, págs. 672-673; Suárez v. E.L.A., supra, pág. 59.


 Por “hecho necesario” o “elemento clave” nos referimos a que ese hecho que se pretende identificar en el segundo proceso como previamente adjudicado haya sido necesario y fundamental en el razonamiento de la sentencia emitida por el tribunal en el primer proceso. Solo así se podría establecer en estricto rigor jurídico que ese hecho, en efecto, fue debidamente adjudicado mediante sentencia final y firme. Véanse: Beníquez et al. v. Vargas et al., 184 DPR 210, 225-226 (2012); Presidential v. Transcaribe, 186 DPR 263, 276-277 (2012).


 E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, San Juan, Ed. Forum, 1992, Vol. II, págs. 376-385.


 Cario v. Srio. de Justicia, 107 DPR 356, 363 (1978).


 Íd., págs. 364-365.


 Íd.


 Del Toro Lugo v. E.L.A., 136 DPR 973, 997 (1994).


 First Bank, Univ. Ins. Co. v. E.L.A., 156 DPR 77, 83 (2002).


 Ford Motor v. E.L.A., 174 DPR 735, 738 (2008).


 Díaz Morales v. Depto. de Justicia, 174 DPR 956, 962-963 (2008).


 No hay duda que en aquel momento ignoramos que la confiscación podía justificarse en la medida que el vehículo hubiera sido utilizado en una actividad delictiva independientemente de que no hubiera podido instarse un proceso criminal contra una persona por haber muerto. Tal proceder equiparó la confiscación in rem a la confiscación in personam.


 Coop. Seg. Múlt. v. E.L.A., 180 DPR 655, 676 (2011).


 En éstos se sustenta hoy la mayoría de esta Curia.


 Véase, e.g., Coop. Seg. Múlt. v. E.L.A., supra, pág. 680, donde este Tribunal se expresó en los términos siguientes:
“El proceso de incautación de propiedades al amparo de la Ley Uniforme de Confiscaciones es civil en su forma pero punitivo en su naturaleza. Su objetivo, cla-ramente identificado por la Asamblea Legislativa, es castigar al delincuente con la pérdida de su propiedad, además de la posible pérdida de su libertad. A ello se refiere la Legislatura cuando habla del propósito disuasivo de la confiscación”. (Énfasis suprimido).


 Véase Informe Conjunto del P. del S. 1529 de las Comisiones de lo Jurídico, de Transportación y Obras Públicas y de Hacienda del Senado de Puerto Rico de 20 de mayo de 1988, ÍOma Asamblea Legislativa, 4ta Sesión Ordinaria, el cual expre-samente establece que “[n]ada en el P. del S. 1529 modifica la interpretación restric-tiva a favor del derecho de la propiedad confiscada que el tribunal le ha dado a las disposiciones legales y vigentes sobre confiscación. Vázquez Fontánez v. Tribunal Superior, 102 DPR 396 (1974); Carlo v. Srio de Justicia, 107 DPR 356 (1978)”. Íd., págs. 7-8.


 Véase Art. 2(c) de la Ley Núm. 32-2000 (2000 (Parte 1) Leyes de Puerto Rico 376). El mencionado artículo establecía lo siguiente:
“Naturaleza de la acción.—El resultado favorable al acusado o imputado en cualquiera de las etapas de la acción criminal no será impedimento para, ni tendrá efecto de cosa juzgada sobre, la acción civil de confiscación, aunque ésta se base en los hechos imputados en la acción penal”.
*117Sobre este particular, la Exposición de Motivos de la Ley Núm. 32, supra, men-cionaba lo siguiente:
“A[u]n cuando la doctrina jurisprudencial sobre la materia es clara, en nuestra jurisdicción se ha creado una gran confusión a raíz de las opiniones emitidas por el Tribunal Supremo. La presente medida va encaminada a precisar la naturaleza de la acción confiscatoria y a revisar otros aspectos de conformidad a la experiencia habida en la implantación de la Ley Núm. 93, antes citada.
“Consideramos que el resultado de la acción penal no debe ser impedimento, ni tener efecto de cosa juzgada, sobre la acción civil de confiscación, y para así estable-cerlo, se enmienda la Ley Núm. 93, antes citada, como se propone adelante”. íd., pág. 373. Véanse, además: Informe del P. de la C. 2621 de la Comisión de lo Jurídico de la Cámara de Representantes de 5 de noviembre de 1999, 13era Asamblea Legislativa, 6ta Sesión Ordinaria; Ponencia del Departamento de Justicia de 28 de septiembre de 1999 sobre el P. de la C. 2621.


 Véase Exposición de Motivos de la Ley Núm. 18-2003 (2003 (Parte 1) Leyes de Puerto Rico 64).


 Informe sobre el P. de la C. 1972 de la Comisión de lo Jurídico del Senado de Puerto Rico, 14ta Asamblea Legislativa, 5ta Sesión Ordinaria, págs. 2-3. Aclaramos que, contrario a lo expresado por la Asamblea Legislativa en el citado extracto, la doctrina de impedimento colateral por sentencia es de índole estatutario.


 Véase Exposición de Motivos de la Ley Uniforme de Confiscaciones de 2011 (2011 (Parte 2) Leyes de Puerto Rico 1761).


 Véase Art. 9 de la Ley Uniforme de Confiscaciones de 2011 (34 LPRA see. 1724f), el cual dispone íntegramente lo siguiente:
“Estará sujeta a ser confiscada, a favor del Gobierno de Puerto Rico, toda pro-piedad que resulte, sea producto o se utilice, durante la comisión de delitos graves y de aquellos delitos menos graves en los que por ley se autorice la confiscación, cuando tales delitos graves y menos graves se encuentren tipificados en el Código Penal de Puerto Rico, en las leyes de sustancias controladas, de armas y explosivos, en las leyes contra el crimen organizado, en las leyes de juegos prohibidos, bebidas alcohólicas, leyes fiscales, leyes contra la apropiación ilegal de vehículos, leyes de vehículos y tránsito y de embarcaciones; así como en otras leyes y en aquellos esta-tutos confiscatorios en los que por ley se autorice la confiscación.
“Toda propiedad que esté sujeta a una sentencia de confiscación que así lo au-torice, será confiscada a favor del Gobierno de Puerto Rico”.


 Art. 2 de la Ley Uniforme de Confiscaciones de 2011 (34 LPRA sec. 1724 n.).


 Art. 8 de la Ley Uniforme de Confiscaciones de 2011 (34 LPRA sec. 1724e).


 Art. 15 de la Ley Uniforme de Confiscaciones de 2011 (34 LPRA sec. 1724l).


 Íd.


 Íd. Véase, además, Mapfre v. ELA, supra.


 Exposición de Motivos de la Ley Uniforme de Confiscaciones de 2011, supra, pág. 1761.


 Exposición de Motivos de la Ley Uniforme de Confiscaciones de 2011, supra, págs. 1762-1763.


 ponencia del Departamento de Justicia sobre el P. del S. 897 ante la Comi-sión de Seguridad Pública y Asuntos de la Judicatura del Senado de 23 de julio de 2009, pág. 3.


 Íd.


 Ésta ha sido consistentemente la posición del Poder Ejecutivo sobre este particular. A modo ilustrativo, hallamos que en una medida legislativa anterior —dirigida a establecer la Ley Uniforme de Confiscaciones de 2006— se incluyeron dis-posiciones idénticas a las incluidas en la Ley Uniforme de Confiscaciones de 2011 en cuanto a la independencia del proceso de confiscación de cualquier otro proceso penal. Véase, e.g., Art. 8 del P. de la C. 2696, 15ta Asamblea Legislativa, 3ra Sesión Ordinaria, 18 de mayo de 2006, págs. 14-15. A raíz de esta propuesta, el entonces Secretario de Justicia comentó lo siguiente:
“Los términos de esta medida reconocen las diferencias que existen entre el proceso de confiscación in rem y cualquier acción criminal, o de otra índole, que pueda proceder de los mismos hechos. Se persigue aue. ñor ejemplo, el Estado pueda nroseeuir le&í.tim,a,m.ente con una acción de confiscación contra una propiedad cuando existe prueba suficiente de que la misma ha nido utilizada en actividad delictiva. ahi\n cuando el Estado no nueda instar una acción criminal porque no se ha, identi-ñcado con la certeza suficiente al autor del delito. Nótese que el Estad.In debe esta,Mecer la ocurrencia, de una, actividad delictiva v su relación con la propiedad confiscada.
“La propuesta legislativa permite atender el absurdo jurídico que impide que el Estado pueda confiscar, por ejemplo, un automóvil con cristales ahumados cuando existe evidencia en su interior, tales como casquillos de bala, que lo vinculan direc-tamente a la comisión de un delito. Nótese que, en este tipo de casos, el Estado conoce la ocurrencia de una actividad delictiva y del uso del vehículo en su consecución. No obstante, no necesariamente se ha identificado al autor del delito, toda vez que los cristales ahumados impiden su identificación”. (Énfasis y subrayado nuestros). Ponencia del Departamento de Justicia de 24 de enero de 2006 sobre el P. de la C. 2696 ante la Comisión de lo Jurídico y Seguridad Pública de la Cámara de Representantes, pág. 4.


 En los propios términos de la Corte Suprema federal, ésta expresó:
“This Court has often stated that the question whether a particular statutorily defined penalty is civil or criminal is a matter of statutory construction. Our inquiry in this regard has traditionally proceeded on two levels. First, we have set out to determine whether Congress, in establishing the penalizing mechanism, indicated *124either expressly or impliedly a preference for one label or the other. Second, where Congress has indicated an intention to establish a civil penalty, we have inquired further whether the statutory scheme was so punitive either in purpose or effect as to negate that intention. In regard to this latter inquiry, we have noted that ‘only the clearest proof could suffice to establish the unconstitutionality of a statute on such a ground’ ”. U.S. v. Ward, 448 US 242, 248-249 (1980).


 Íd., pág. 249 (“We turn then to consider whether Congress, despite its manifest intention to establish a civil, remedial mechanism, nevertheless provided for sanctions so punitive as to ‘transfor[m] what was clearly intended as a civil remedy into a criminal penalty ”).


 Id. (“In regard to this latter inquiry, we have noted that ‘only the clearest proof could suffice to establish the unconstitutionality of a statute on such a ground’ ”); id., pág. 251 (“Nor are we persuaded by any of respondent’s other arguments that he has offered the ‘clearest proof’ that the penalty here in question is punitive in either purpose or effect”). Reiterado en U.S. v. One Assortment of 89 Firearms, 465 US 354, 366 (1984) (“Mulcahey has failed to establish by the “clearest proof” that Congress has provided a sanction so punitive as to “transfor[m] what was clearly intended as a civil remedy into a criminal penalty”).


 United States v. Ursery, 518 US 267, 292 (1996) (“We hold that these in rem civil forfeitures are neither ‘punishment’ nor criminal for purposes of the Double Jeopardy Clause”).


 Íd., págs. 288-290.


 Íd., pág. 290.


 Íd., pág. 291.


 Íd., págs. 291-292.


 Íd., pág. 292.


 Íd.


 Del expediente no snrge que las peticionarias presentaran, junto a la soli-citud para que dictara sentencia sumaria a su favor, la prueba que sustentara si-quiera su alegación en cuanto al resultado favorable en el proceso criminal. Ahora bien, reiteramos que dicha prueba, por sí sola, no es suficiente para anular la con-fiscación realizada.


 Véase Parte I, Sección C de esta Opinión.


 Véase Parte I, Sección D de esta Opinión.


 Véase Art. 2 de la Ley Uniforme de Confiscaciones de 2011, supra.


 Véase Art. 8 de la Ley Uniforme de Confiscaciones de 2011, supra.


 Véase Parte I, Sección A de esta Opinión.


 Exposición de Motivos de la Ley Uniforme de Confiscaciones de 2011, supra, pág. 1762.


 La Opinión mayoritaria falla al concluir que como en el pasado nos referi-mos a la confiscación como un proceso independiente, lo que hizo la Asamblea Legis-lativa fue incorporar nuestros pronunciamientos a la legislación vigente. Sin embargo —como hemos discutido—, un examen de la Ley Uniforme de Confiscaciones de 2011 evidencia que la Asamblea Legislativa tuvo la intención de ir más allá y modificar la normativa que se había desarrollado bajo las leyes sobre confiscaciones derogadas. Así, parece ser que la mayoría de este Tribunal está decida a perpetuar la confusión que nuestras pasadas determinaciones generaron y que la Asamblea Le-gislativa pretendió eliminar mediante la aprobación de la Ley Uniforme de Confis-caciones de 2011 y, a su vez, convertir en letra muerta algunas de las disposiciones contenidas en la referida ley.


 Así lo ha reconocido, incluso, el 'Tribunal Supremo de Estados Unidos en multiplicidad de casos aún vigentes. Véanse, e.g.: Bennis v. Michigan, 516 US 442, 452 (1996); U.S. v. One Assortment of 89 Firearms, supra; Calero-Toledo v. Pearson Yatch Leasing Co., 416 US 663 (1974); J.W. Goldsmith, Jr., Grant Co. v. U.S., 254 US 505 (1921).


 De hecho, esta posibilidad fue descartada, incluso, como parte de los debates suscitados durante la Convención Constituyente de Puerto Rico. 3 Diarios de Sesio-nes de la Convención Constituyente de Puerto Rico 1569-1581 (1961). Cónsono con ello, puede haber ocasiones en que el Estado simplemente no tenga conocimiento de quién utilizó la propiedad en una actividad ilegal, pero, como cuestión de hecho, sí saber que fue utilizada con tales propósitos. Tal sería el caso, por ejemplo, de un automóvil abandonado con sustancias controladas en su interior. Ante tal hallazgo, no hay duda de que la propiedad fue empleada en la comisión de una actividad ilegal (almacén o transporte de sustancias controladas), pero por estar abandonada el Es-*132tado desconoce quién la utilizó para ello. ¿Supone ese desconocimiento del autor del delito un impedimento para que el Estado pueda confiscar la propiedad? No. Esto porque, como hemos explicado, bajo la modalidad civil de confiscación la pregunta no es quién utilizó la propiedad, sino si la propiedad, en efecto, fue utilizada en una actividad ilegal.


 Exposición de Motivos de la Ley Uniforme de Confiscaciones de 2011, supra, págs. 1762-1763.


 Coop. Seg. Múlt. v. E.L.A., supra, pág. 668; Del Toro Lugo v. E.L.A., supra, pág. 988; Suárez v. E.L.A., supra, pág. 64; Carlo v. Srio. de Justicia, supra, pág. 363; Pueblo v. González Cortés, supra, pág. 168.


 Brau, Linares v. ELA et als., 190 DPR 315, 340 (2014). Véanse: Rivera Fernández v. Mun. Carolina, 190 DPR 196, 202 (2014); Consejo Titulares v. Gómez Estremera et al., 184 DPR 407, 429 (2012), citando a Pueblo v. Ortega Santiago, 125 DPR 203, 214 (1990).


 Romero Barceló v. E.L.A., 169 DPR 460, 500-501 (2006). Véanse Rexach v. Ramírez, 162 DPR 130, 148 (2004), citando a Pérez v. Mun. de Lares, 155 DPR 697, 706-707 (2001).


 Véanse los Arts. 2, 8 y 15 de la Ley Uniforme de Confiscaciones de 2011, supra, los cuales, como discutimos en secciones anteriores, dejan claro la voluntad de la Asamblea Legislativa de establecer un proceso civil de confiscación independiente de lo que acontezca a nivel penal. Esto, indudablemente, no brinda espacio para otra interpretación estatutaria que no sea la inaplicabilidad de la doctrina de impedi-mento colateral por sentencia o de cualquier otra doctrina que condicione la conti-nuación de la confiscación al resultado de otro procedimiento.


 Esto es sin mencionar las posibles incongruencias jurídicas que sustantiva-mente supone la aplicabilidad de esta doctrina en el contexto de un proceso civil de confiscación basado en lo acontecido en un proceso de índole penal, el cual, en mu-chas ocasiones, ni siquiera concluye mediante una sentencia luego de un proceso adjudicativo en sus méritos.


 Incluso, véase que si la persona incumple con los términos del convenio, el tribunal puede dejar sin efecto la libertad a prueba y dictar la sentencia que proceda por el delito bajo el cual hizo alegación de culpabilidad. D. Nevares-Muñiz, Sumario de derecho procesal penal puertorriqueño, 9na ed. rev., San Juan, Instituto para el Desarrollo del Derecho, 2011, pág. 158.


 No podemos pasar por alto que ni siquiera las peticionarias, teniendo el peso de la prueba, presentaron evidencia que sostuviera las alegaciones en su solicitud de sentencia sumaria respecto al resultado favorable en el proceso criminal. Sobre ese particular, debemos resaltar que la propia Opinión de conformidad emitida por la Jueza Asociada Señora Pabón Charneco lo reconoce al expresar que
“[ri[o surge de los autos el dictamen del foro de instancia que decretó el archivo y sobreseimiento de la causa criminal contra el señor Salas Ríos, ni prueba que lo acredite. Ahora bien, surgen de los autos unas alegaciones que apuntan a que el señor Salas Ríos en efecto se sometió a un programa de desvío bajo la Regla 247.1 de Proce-dimiento Criminal, 34 LPRA Ap. II, pág. 825 (ed. 2016). También hay prueba de que el foro primario requirió al Estado que informara sobre el progreso de dicho programa”. (Énfasis suplido). Opinión de conformidad emitida por la Jueza Asociada Señora Pa-bón Charneco, pág. 102.
Por ello, ni siquiera ante la interpretación errónea que hace la mayoría del Tribunal se justificó declarar “con lugar” la solicitud de sentencia sumaria que presenta-ron las peticionarias. Aunque en la Sentencia que hoy emite este Tribunal se decide “revocar”, la realidad es que confirma la determinación de declarar “no ha lugar” la solicitud de sentencia sumaria presentada por las peticionarias, pero por otros fundamentos. SLG Pérez-Otero v. ELA y otros, 192 DPR 298, 326 (2015) (Opinión disidente de la Jueza Asociada Señora Pabón Charneco) (“la revisión se da contra el resultado y no contra los fundamentos”). En ese sentido, el resultado del caso es el mismo: reconocer que no procedía dictar sentencia sumaria a favor de las peticionarias.